           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

KEYA TURNER                                               PLAINTIFF

v.                      No. 3:18-cv-168-DPM

CITY OF WEST MEMPHIS,
ARKANSAS; and WILLIAM
H. JOHNSON, Mayor, City of
West Memphis, Arkansas                                DEFENDANTS

                               ORDER
     The Court has received the attached letter from Defendants'
lawyer.* The Court directs Turner to review Federal Rule of Civil
Procedure 26(a)(l) and provide initial disclosures to Defendants'
lawyer by 10 May 2019. Turner should also review her responses to
discovery, NQ 19, and provide any additional responsive information
she knows by the same date.
     So Ordered.


                                D.P. Marshall Jr.
                                United States District Judge




* The Court directs that all future substantive communications be filed
on the docket.
                                      WILLIAM C. MANN, III
                                          ATTORNEY AT LAW
                                                P. 0. Box 38
                                              301 W. 2nd Street
                                         North Little Rock, AR 72115

Telephone: 501-978-6131                                                          Jennifer Johnson, Paralegal
Facsimile: 501-978-6561                                                            Direct Line: 501-978-6120
Email: bmann@arml.org                                                               Email: jjohnson@arml.org

                                                          May 2, 2019

Via Electronic Mail

Honorable D. Price Marshall
United States District Judge
600 West Capitol, Room B149
Little Rock, Arkansas 72201
dpmchambers@ared.uscourts.gov

                                                          RE:      Turner v. West Memphis
                                                                   U.S.D.C. 3:18CV168-DPM

Dear Judge Marshall:

I am writing as directed in your Order entered in this case on 03 April 2019. 1 In the order, you directed
Plaintiff to provide her initial disclosures and responses to Defendants' discovery requests by 19 April
2019, and, if she did not do so, Defendants were directed to promptly notify the Court.

Plaintiff filed an incomplete response to the discovery requests on 19 April but has not provided her initial
disclosures. In an effort to attempt to resolve the matter amicably without further involvement by the Court,
undersigned counsel asked Plaintiff to complete her responses and provide the disclosures by0l May 2019.
She has not done so.

Given the 31 May 2019 discovery deadline in the case, undersigned counsel has scheduled Plaintiffs
deposition for 14 May. It would be very helpful to have complete discovery responses and initial
disclosures by that date in order to conduct a thorough deposition. I would therefore respectfully request
that you enter an Order directing Plaintiff to complete her responses to discovery and provide her initial
disclosures by 10 May 2019.

                                                          Sincerely,

                                                          f,)~              e,   t1{_ (WA-, -m:
                                                          William C. Mann, III

cc:        Ms. Keya Turner (via electronic mail)



1
    Dkt. No. 16.
